Title: To James Madison from Benjamin Rush, 27 February 1790
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia Feb: 27th 1790.
In answer to your polite letter, I have only to repeat my congratulations to you for the honor you have done to the claims of justice and patriotism by your motion. The small number of the minority that rose to support it, does not lessen its merit. The decision upon that great Question will leave a stain upon our Country which no time nor declammation can ever wipe away. History will decide very differently upon it. Perhaps in the course of our lives we may hear it reprobated by the very Men Who have been its Advocates, for I take it for granted that the whole of the Certificates will be bought up by foreigners as soon as they reach their nominal Value, and then the people of America will speak One language upon this Subject. Such a decision I am sure would not have taken place had the Congress been seated on the Banks of the Delaware or Potowmac. Public Opinion is a Species of influence—and this I well know has been exerted too successfully in New York on some of your members. The desertion of principles, which the clamors of Speculators have created in New York in your house, has given me a melancholly proof that we want much of the Spirit & dignity of true republicans in our Country.
The weight of reason—morality—and even religion is so great on your Side of the Question, that I wonder that a man of any character should have opposed it. The same arguments would justify the African Slave trade, that were used against you viz national honor pledged to the African Company, and political necessity, and the man who can receive 4 or 6 ⅌ cent on an £100 for which he gave only ten, without inviting the man from whom he Obtained this unequal bargain to share in the immense profit which has accrued upon it, is but a few degrees removed from that State of mind which would lead to high way robbery.
Mr. Miller the bookseller of London gave Dr Robertson £500 for his history of Scotland—but such was its reputation that the bookseller made several thousand pounds by the Sale of it. As a compensation to Dr Robertson for the unequal bargain Mr Miller had made with him, he sent him every year as long as he lived Afterwards a pipe of madeira Wine. This was natural justice. Its Obligations are infinitely more binding upon Congress in the case lately before them.
In reviewing the decision upon your motion, I feel disposed to wish that my name was blotted out from having contributed a single mite towards the American revolution. We have effected a deliverance from the national injustice of Great Britain, to be subjugated by a mighty Act of national injustice by the United States.
It is amusing to hear Gentlemen talk of the “public blessing” of a debt contracted to foreigners & a few American Speculators of four or five millions of dollars a year. Nothing fundamentally unjust, can ever produce happiness in its issue. It will lay the foundation of an Aristocracy in our Country. It will change the property of nine tenths of the freeholders of the States, and it will be a lasting monument of the efficacy of idleness—speculation & fraud Above industry Œconomy & integrity in obtaining wealth & independance. Nor is this all. It will be a beacon to deter Other nations & future generations from attempting to better their situations, for it clearly establishes this proposition, that revolutions like party Spirit, are the rage of many for the benefit of a few. The Abbe Raynell in speaking of the name of America being derived from Americus instead of Columbus, says “it was a presage that America was to be the theatre of future Acts of injustice.” The extirpation of the Indians by the Spaniards in South America—the importation of slaves into the southern states—and even the depradations committed upon our country by the British Army during the late war, are not more striking proofs of the truth of that Observation than the establishment of the principles of the Speculators in the rejection of your motion in Congress.
Good men sigh and deplore in Secret the measures which are expected to follow that unfortunate event. You are happy in having your name upon record as an enemy to it. I am not called upon to give a public Opinion upon it, nor do I feel disposed to oppose it, as I have often done Vice & error in the public papers, but I shall leave a testimony upon record against it for the information of my Children, for they are the only part of posterity by whom I wish to be remembred, or known hereafter.
Our Country people are as yet uninformed or deceived in this important business. Delay—delay—delay therefore will do wonders for you.
The combined influence of British Agents—New York tories and anti-federalists—and New York aristocratical whigs upon the Councils of the United States, have long ago led me to wish that the Seat of Congress was on the Delaware—the Susquehannah or the Potowmac. The sooner this Question is determined the better.
I have only to request that these broken tho’ts may rest in your own bosom, & to add that I am very sincerely yrs
Benjn Rush
PS: The extracts contained in the enclosed pamphflet shew that mankind are growing wiser upon the Subject of penal laws.
The report of your Se[c]retary of War seems to indicate a retrograde progress upon the Subject of Murder by War. He seems to consider Man as created not to cultivate the earth—or to be happy in any of the pursuits of civilized life, but to carry a Musquet—to wear a regimental coat—& to kill or be killed. It is better to prevent Wars, than to learn the Art of carrying them on successfully. For this purpose let military Shews (so fascinating to young people) be rare—and if possible let the military character be stripped of its glare—and even rendered unpopular. Half the money demanded by General Knox’s report spent in establishing free Schools, & in teaching our young people industry & morality, would extirpate war for ever from the United States. The successful issue of the late war under a thousand disadvantages that can never occur again, proves that militia establishments in the time of peace are wholly unnecessary. We lose the Attainment of great Objects by not attempting them. The preamble of a single law of Congress declaring in strong terms the folly & Absurdity as well as inhumanity of War, would be [sic] do more good than a thousand Volumes written against it. A proposition from the United States to some of the Courts of Europe to concur in the Appointment of Umpires to decide national disputes without appealing to Arms, would be considered as Utopian at present, but it would be successful in 40, or 50 years. Truths resemble trees—some ripen in a short time—while Others require half a century or more to bring them to perfection. But the Seeds of the latter must be planted, as well as of the former, by some body. To plant a forest tree says Dr Johnson is the most disinterested Act of benevolence a Man can perform, for it is impossible for him to live long eno’ Afterwards, to enjoy any benefit from his labor. To sow the seed of a truth, or of a revolution in favor of human happiness that requires many years to ripen it, is equally a mark of disinterested benevolence. The Seeds of truth differ from the seeds of plants in One particular. None of them are ever lost. Like matter they are indestructable in their very Nature. They produce fruit in Other Ages or Countries. The Seeds of the American revolution were sown in the reign of Charles the first. The Seeds of the reformation were sown in England in the reign of Henry the IVth. The Seeds of the present humane & enlightned policy upon the Subject of the Slavery of the Negroes, were sown in Pennsylvania near 20 years ago. Many other instances of a distant & improbable Connection between the first proposition, & the Accomplishment of events might be mentioned. Your extensive reading & observation will naturally suggest them. To oppose popular prejudices, or to propose plans of human happiness that cannot be perfected in the Course of a single life, I know subjects a man to the imputation of being a Speculator, but as long as his Speculations are not in the blood or limbs of poor Soldiers, there can be no disgrace in them here, or remorse from them hereafter.
Excuse the length of this postscript. My heart ran away with me—& my pen followed it.
